DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Remarks/Arguments
Claim Amendments: The Examiner acknowledges the amendments of claims 1, 14, 19, and 22 on pages 3-8 of Applicant’s Listing of Claims. The Examiner also accepts after verification that no new matter has been added.
Specification Objection: The Examiner accepts the Title amendment to the clearly descriptive Title on page 2 of Applicant’s response as suggested in the non-Final office action dated 04/13/2022. The Examiner hereby withdraws the objection to the Specification.
112(b) Rejection: The Examiner accepts the amendment of Claim 19 on page 12 of Applicant’s response and hereby withdraws the 112(b) rejection of claim 19.
Claim Rejections 102 & 103: The Examiner acknowledges that Applicant’s amendments to the claims overcame the non-Final Office rejection of record dated 04/13/2022. However, the Examiner asserts that Applicant’s claims amendments necessitated an updated search. Please see the rejection below:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-12, 14, & 17-18 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Hsieh et al, US 10714454 B2 (hereinafter Hsieh). Please refer to the annotated Fig. 2A below:

    PNG
    media_image1.png
    499
    899
    media_image1.png
    Greyscale

Regarding Claim 1, Hsieh teaches (Fig. 2A) A semiconductor package, comprising: a first semiconductor chip (202) having a first surface (224) and a second surface (226) opposite to each other; a second semiconductor chip (210) on the second surface (226) of the first semiconductor chip (202) and electrically connected (Col. 9, lines 36-40. Since 210 is disclosed for example as an image signal processor integrated circuit die that is coupled to 202, it is inherent that it’s electrically connected to it) to the first semiconductor chip (202); a molding pattern (213 & 215) bordering side surfaces of the first semiconductor chip (202) and side surfaces of the second semiconductor chip (210), at least a portion of the first surface (224) of the first semiconductor chip (202) being free of the molding pattern (213 & 215); and a glass pattern (208) on the first surface (224) of the first semiconductor chip (202) and being supported (205) at a periphery (Col. 8, lines 31-52) of the first semiconductor chip (202), wherein a portion of the first surface (224) of the first semiconductor chip (202) is spaced apart (203) from the glass pattern (208) forming a gap (203) therebetween.
Regarding Claim 6, Hsieh teaches The semiconductor package of claim 1 (Fig. 2A), wherein the first semiconductor chip (202) comprises a first semiconductor layer (SCL1) having a top surface (top) and a bottom surface (bottom) opposite to each other, wherein the bottom surface (bottom) of the first semiconductor layer (SCL1) is adjacent (claim doesn’t require elements to be directly adjacent) to the second semiconductor chip (210) and the top surface (top) of the first semiconductor layer (SCL1) is adjacent (claim doesn’t require elements to be directly adjacent) to the glass pattern (208), wherein the semiconductor package (Fig. 2A) further comprises an adhesive layer (205; Col. 8, lines 19-21 discloses that 200 includes any of the features in Figs. 1A-1C, and Col.3, lines 56-67 teaches that the dam is made of an adhesive), which is on (claim doesn’t require elements to be directly on) an edge (Col. 8, lines 48-52) of the top surface (top) of the first semiconductor layer (SCL1), and wherein the adhesive layer (205) is in physical contact (Fig. 2A) with side surfaces of the molding pattern (215) and the glass pattern (208), respectively.
Regarding Claim 8, Hsieh teaches The semiconductor package of claim 1 (Fig. 2A), wherein the second semiconductor chip (210) has a third surface (234) and a fourth surface (236) opposite to each other, wherein the third surface (234) of the second semiconductor chip (210) is closer to the first semiconductor chip (202) than the fourth surface (236) of the second semiconductor chip (210), and wherein at least a portion of the fourth surface (236) of the second semiconductor chip (210) is free of the molding pattern (213).
Regarding Claim 9, Hsieh teaches The semiconductor package of claim 1 (Fig. 2A), wherein the second semiconductor chip (210) has a third surface (234) and a fourth surface (236) opposite to each other, wherein the third surface (234) of the second semiconductor chip (210) is closer to the first semiconductor chip (202) than the fourth surface (236) of the second semiconductor chip (210), and the semiconductor package (Fig. 2A) further comprises a re-distribution structure (245, 232, 204, TP, & 251) on (claim doesn’t require elements to be directly on) the fourth surface (236) of the second semiconductor chip (210), wherein the re-distribution structure (245, 232, 204, TP, & 251) comprises: redistributions (245) on the fourth surface (236) of the second semiconductor chip (210); a protection insulating layer (204; Col. 8, lines 55-56: discloses a dielectric material 204) on the fourth surface (236) of the second semiconductor chip (210), portions of the redistributions (245) being free of the protection insulating layer (204); and outer terminals (251) on (claim doesn’t require elements to be directly on) the portions of the redistributions (245), wherein the protection insulating layer (204) is on a bottom surface (bottom) of the molding pattern (213 & 215).
Regarding Claim 10, Hsieh teaches The semiconductor package of claim 1 (Fig. 2A), wherein the second semiconductor chip (210) has a third surface (234) and a fourth surface (236) opposite to each other, the third surface (234) of the second semiconductor chip (210) is closer to the first semiconductor chip (202) than the fourth surface (236) of the second semiconductor chip (210), and a bottom surface (bottom of 213 & 215) of the molding pattern (213 & 215) is coplanar (Fig. 2A) with the fourth surface (236) of the second semiconductor chip (210).
Regarding Claim 11, Hsieh teaches The semiconductor package of claim 1 (Fig. 2A), wherein the second semiconductor chip (210) has a third surface (234) and a fourth surface (236) opposite to each other, the third surface (236) of the second semiconductor chip (210) is closer to the first semiconductor chip (202) than the fourth surface (236) of the second semiconductor chip (210), and the semiconductor package (Fig. 2A) further comprises a re-distribution structure on the fourth surface of the second semiconductor chip, wherein the re-distribution structure (245, 232, 204, TP, & 251) comprises: redistributions (245) on the fourth surface (236) of the second semiconductor chip (210); a protection insulating layer (204) on the fourth surface (236) of the second semiconductor chip (210), portions of the redistributions (245) being free of the protection insulating layer (204); terminal pads (TP) on (claim doesn’t require elements to be directly on) the portions of the redistributions (245); and outer terminals (251) on the terminal pads (TP), wherein at least one of the outer terminals (251; the four inner ones) does not overlap the molding pattern (213 & 215) when viewed in a plan view.
Regarding Claim 12, Hsieh teaches The semiconductor package of claim 1 (Fig. 2A), wherein the second semiconductor chip (210) has a third surface (234) and a fourth surface (236) opposite to each other, the third surface (234) of the second semiconductor chip (210) is closer to the first semiconductor chip (202) than the fourth surface (236) of the second semiconductor chip (210), and the semiconductor package (Fig. 2A) further comprises a re-distribution structure (245, 232, 204, TP, & 251) on the fourth surface (236) of the second semiconductor chip (210), wherein the re-distribution structure (245, 232, 204, TP, & 251) comprises: redistributions (245) on the fourth surface (236) of the second semiconductor chip (210); a protection insulating layer (204) on the fourth surface (236) of the second semiconductor chip (210), portions of the redistributions (245) being free of the protection insulating layer (204); terminal pads (TP) on (claim doesn’t require elements to be directly on) the portions of the redistributions (245); and outer terminals (251) on the terminal pads (TP), wherein the outer terminals (251; the two most outer ones on the right and left) overlap the molding pattern (213& 215) when viewed in a plan view.
Regarding Claim 14, Hsieh teaches (Fig. 2A) A semiconductor package, comprising: an image sensor chip (202) having a first surface (224) and a second surface (226) opposite to each other; a semiconductor chip (210) on the second surface (226) of the image sensor chip (202) and electrically connected (Col. 9, lines 36-40. Since 210 is disclosed for example as an image signal processor integrated circuit die that is coupled to 202, it is inherent that it’s electrically connected to it) to the image sensor chip (202); a molding pattern (213 & 215) bordering side surfaces of the image sensor chip (202) and side surfaces of the semiconductor chip (210); and a glass pattern (208) on the first surface (224) of the image sensor chip (202), wherein the molding pattern (215) has a top surface (225) in physical contact with the glass pattern (208), such that the glass pattern (208) is supported (205) at a periphery (Col. 8, lines 31-52) of the image sensor chip (202), and wherein a portion of the first surface (224) of the image sensor chip (202) is spaced apart (203) from the glass pattern (208) forming a gap (203) therebetween.
Regarding Claim 17, Hsieh teaches The semiconductor package of claim 14 (Fig. 2A), wherein the adhesive layer (205; Col. 8, lines 19-21 discloses that 200 includes any of the features in Figs. 1A-1C, and Col.3, lines 56-67 teaches that the dam is made of an adhesive) comprises non-conductive film (NCF) (Col. 3, lines 65-66 discloses that the dam is an epoxy resin. Epoxy resin is a non-conductive film for glass).
  Regarding Claim 18, Hsieh teaches The semiconductor package of claim 14 (Fig. 2A), wherein the semiconductor chip (210) has a third surface (234) adjacent to the image sensor chip (202) and a fourth surface (236) opposite to the third surface (234), the semiconductor package (Fig. 2A) further comprises a re-distribution structure (245, 232, 204, TP, & 251) on the fourth surface (236) of the semiconductor chip (210), wherein the re-distribution structure (245, 232, 204, TP, & 251) comprises: redistributions (245) on the fourth surface (236) of the second semiconductor chip (210); a protection insulating layer (204; Col. 8, lines 55-56: discloses a dielectric material 204) on the fourth surface (236) of the second semiconductor chip (210), portions of the redistributions (245) being free of the protection insulating layer (204); terminal pads (TP) on (claim doesn’t require elements to be directly on) the portions of the redistributions (245); and outer terminals (251) on the terminal pads (TP).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al, US 10714454 B2 (hereinafter Hsieh) in view of Oganesian et al, US 2015/0200219 A1 (hereinafter Oganesian).
Regarding Claim 13, Hsieh teaches The semiconductor package of claim 1 (Fig. 2A), wherein the first semiconductor chip (202) comprises: a semiconductor layer (SCL1) comprising photoelectric conversion devices (Col. 8, lines 24-30 teach that 202 is a CMOS image sensor with the first surface defining an active region 201 which includes a pixel area/array configured to receive light. Hence, it’s inherent that it includes photoelectric conversion devices to detect the incoming light), the semiconductor layer (SCL1) having a top surface (top), which is adjacent to the glass pattern (208), and a bottom surface (bottom), which is adjacent to the second semiconductor chip (210) and is opposite to the top surface (top). 
Hsieh doesn’t explicitly teach color filters on the top surface of the semiconductor layer corresponding to the photoelectric conversion devices; and micro lenses on the color filters.
However, Oganesian teaches (Fig. 2G) color filters (44) on the top surface of the semiconductor layer (38: a silicon substrate [0032]) corresponding to the photoelectric conversion devices (40); and micro lenses (46) on the color filters (44).
It would have been obvious for a person of ordinary skill in the art at the time of filing to include the color filters and micro lenses corresponding to the photoelectric conversion devices for the purpose of acquiring and sampling the output of each pixel, providing color images, and enhancing light gathering power of the image sensor and to improve sensitivity.
Claim(s) 1-3, 6-8, 13-14, & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al, US 2019/0305023 A1 (hereinafter Wu) in view of Oganesian et al, US 2015/0200219 A1 (hereinafter Oganesian).
Please refer to Wu’s annotated Fig. 4 below (Please note that Fig. 4 is applied to the claims in the inverted perspective):

    PNG
    media_image2.png
    326
    711
    media_image2.png
    Greyscale

Regarding Claim 1, Wu teaches (Fig. 4) A semiconductor package, comprising: a first semiconductor chip (68) having a first surface (top) and a second surface (bottom) opposite to each other; a second semiconductor chip (66) on the second surface (bottom) of the first semiconductor chip (68) and electrically connected (78) to the first semiconductor chip (68); a molding pattern (74) bordering side surfaces of the first semiconductor chip (68) and side surfaces of the second semiconductor chip (66), at least a portion of the first surface (top) of the first semiconductor chip (68) being free of the molding pattern (74); and a glass pattern (72) on (claim doesn’t require elements to be directly on each other) the first surface (top) of the first semiconductor chip (68).
Wu doesn’t explicitly teach that a glass pattern is being supported at a periphery of the first semiconductor chip, wherein a portion of the first surface of the first semiconductor chip is spaced apart from the glass pattern forming a gap therebetween.
However, in analogous art, Oganesian teaches (Fig. 2G) a glass pattern (32) is being supported at a periphery (peripheral support using 34, 60, and 6) of the first semiconductor chip (36), wherein a portion of the first surface (top) of the first semiconductor chip (36) is spaced apart (Fig. 2G) from the glass pattern (32) forming a gap (Fig. 2G) therebetween.
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify Wu’s adhesive layer 70 according to the teaching of Oganesian’s 60, hence making a gap for subsequently claimed color filters and micro lenses on the top surface of Wu’s first semiconductor chip 68, which would result in the support of the Wu’s glass pattern 72 at the periphery of the first chip with a gap between Wu’s glass pattern 72 and the top surface of Wu’s first semiconductor chip 68, as taught by Oganesian, for the purpose of achieving a low profile packaging solution that is cost effective and reliable (i.e. provides the requisite mechanical support and electrical connectivity) (Oganesian: [0005]).
Regarding Claim 2, Wu as modified by Oganesian teaches The semiconductor package of claim 1 (Wu: Fig. 4), wherein the first semiconductor chip (68) comprises: a first semiconductor layer (SCL1) having a top surface and a bottom surface opposite to each other, the bottom surface of the first semiconductor layer (SCL1) being adjacent (claim doesn’t require elements to be directly adjacent) to the second semiconductor chip (66), the top surface of the first semiconductor layer (SCL1) being adjacent (claim doesn’t require elements to be directly adjacent) to the glass pattern (72); and a first interconnection structure (78) on (claim doesn’t require elements to be directly on each other) the bottom surface of the first semiconductor layer (SCL1), wherein a top surface of the molding pattern (74) is adjacent (claim doesn’t require elements to be directly adjacent) to the top surface of the first semiconductor layer (SCL1), wherein the top surface of the molding pattern (74) is in physical contact with the glass pattern (72), and wherein the top surface of the first semiconductor layer (SCL1) is spaced apart from the glass pattern (72).
Regarding Claim 3, Wu as modified by Oganesian teaches The semiconductor package of claim 1 (Wu: Fig. 4), wherein the first semiconductor chip (68) comprises: a first semiconductor layer (SCL1) having a top surface and a bottom surface opposite to each other, the bottom surface of the first semiconductor layer (SCL1) being adjacent (claim doesn’t require elements to be directly adjacent) to the second In re: Donghoon KANG et al.Application No.: To Be AssignedFiled: Concurrently HerewithPage 3 of 10semiconductor chip (66), the top surface of the first semiconductor layer (SCL1) being adjacent (claim doesn’t require elements to be directly adjacent) to the glass pattern (72); and a first interconnection structure (78) on (claim doesn’t require elements to be directly on each other) the bottom surface of the first semiconductor layer (SCL1), wherein a top surface of the molding pattern (74) is adjacent (claim doesn’t require elements to be directly adjacent) to the top surface of the first semiconductor layer (SCL1), and the top surface of the molding pattern (74) is positioned at a higher level than the top surface of the first semiconductor layer (68) relative to the second semiconductor chip (66) being a base reference level.
Regarding Claim 6, Wu as modified by Oganesian teaches The semiconductor package of claim 1 (Wu: Fig. 4), wherein the first semiconductor chip (68) comprises a first semiconductor layer (SCL1) having a top surface and a bottom surface opposite to each other,In re: Donghoon KANG et al. Application No.: To Be AssignedFiled: Concurrently HerewithPage 4 of 10wherein the bottom surface of the first semiconductor layer (SCL1) is adjacent (claim doesn’t require elements to be directly adjacent) to the second semiconductor chip (66) and the top surface of the first semiconductor layer (SCL1) is adjacent (claim doesn’t require elements to be directly adjacent) to the glass pattern (72), wherein the semiconductor package (Fig. 4) further comprises an adhesive layer (70), which is on (claim doesn’t require elements to be directly on each other) an edge of the top surface of the first semiconductor layer (SCL1), and wherein the adhesive layer (70) is in physical contact with side surfaces of the molding pattern (74) and the glass pattern (72), respectively.
Regarding Claim 7, Wu as modified by Oganesian teaches The semiconductor package of claim 1 (Wu: Fig. 4), wherein the first semiconductor chip (68) comprises a first semiconductor layer (SCL1) having a top surface and a bottom surface opposite to each other, wherein the bottom surface of the first semiconductor layer (SCL1) is adjacent (claim doesn’t require elements to be directly adjacent) to the second semiconductor chip (66) and the top surface of the first semiconductor layer (SCL1) is adjacent (claim doesn’t require elements to be directly adjacent) to the glass pattern (72), wherein the semiconductor package (Fig. 4) further comprises an adhesive layer (70), which is on (claim doesn’t require elements to be directly on each other) an edge of the top surface of the first semiconductor layer (SCL1), wherein the adhesive layer (70) has a top surface in physical contact with the glass pattern (72), wherein the molding pattern (74) has a top surface in physical contact with the glass pattern (72), and wherein the top surface of the adhesive layer (70) is coplanar with the top surface of the molding pattern (74).
Regarding Claim 8, Wu as modified by Oganesian teaches The semiconductor package of claim 1 (Wu: Fig. 4), wherein the second semiconductor chip (66) has a third surface (top) and a fourth surface (bottom) opposite to each other, wherein the third surface (top) of the second semiconductor chip (66) is closer to the first semiconductor chip (68) than the fourth surface (bottom) of the second semiconductor chip (66), and wherein at least a portion of the fourth surface (bottom) of the second semiconductor chip (66) is free (portions of fourth surface under vias 80) of the molding pattern (74).
Regarding Claim 13, Wu as modified by Oganesian teaches The semiconductor package of claim 1 (Wu: Fig. 4), wherein the first semiconductor chip (68) comprises: a semiconductor layer (SCL1), the semiconductor layer (SCL1) having a top surface, which is adjacent to the glass pattern (72), and a bottom surface, which is adjacent to the second semiconductor chip (66) and is opposite to the top surface; 
Wu teaches the first semiconductor chip 68 is an image sensor, but does not specifically teach that the image sensor comprises:
a semiconductor layer comprising photoelectric conversion devices
color filters on the top surface of the semiconductor layer corresponding to the photoelectric conversion devices; and micro lenses on the color filters.
However, Oganesian teaches (Fig. 2G):
a semiconductor layer (38: a silicon substrate [0032]) comprising photoelectric conversion devices (40)
color filters (44) on the top surface of the semiconductor layer (38) corresponding to the photoelectric conversion devices (40); and micro lenses (46) on the color filters (44).
It would have been obvious for a person of ordinary skill in the art at the time of filing to include the photoelectric conversion devices, color filters, and micro lenses for the purpose of acquiring and sampling the output of each pixel, providing color images, and enhancing light gathering power of the image sensor and to improve sensitivity, respectively.
Regarding Claim 14, Wu teaches A semiconductor package (Wu: Fig. 4), comprising: an image sensor chip (68) having a first surface (top) and a second surface (bottom) opposite to each other; In re: Donghoon KANG et al.Application No.: To Be AssignedFiled: Concurrently HerewithPage 7 of 10a semiconductor chip (66) on (claim doesn’t require elements to be directly on each other) the second surface (bottom) of the image sensor chip (68) and electrically connected (78) to the image sensor chip (68); a molding pattern (74) bordering side surfaces of the image sensor chip (68) and side surfaces of the semiconductor chip (66); and a glass pattern (72) on (claim doesn’t require elements to be directly on each other) the first surface (top) of the image sensor chip (68), wherein the molding pattern (74) has a top surface in physical contact with the glass pattern (72).
Wu doesn’t explicitly teach that the glass pattern is supported at a periphery of the image sensor chip, and wherein a portion of the first surface of the image sensor chip is spaced apart from the glass pattern forming a gap therebetween.
However, in analogous art, Oganesian teaches (Fig. 2G) a glass pattern (32) is supported at a periphery (peripheral support using 34, 60, and 6) of the image sensor chip (36), and wherein a portion of the first surface (top) of the image sensor chip (36) is spaced apart (Fig. 2G) from the glass pattern (32) forming a gap (Fig. 2G) therebetween.
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify Wu’s adhesive layer 70 according to the teaching of Oganesian’s 60, hence making a gap for subsequently claimed color filters and micro lenses on the top surface of Wu’s image sensor chip 68, which would result in the support of the Wu’s glass pattern 72 at the periphery of the image sensor chip with a gap between Wu’s glass pattern 72 and the top surface of Wu’s image sensor chip 68, as clearly taught by Oganesian, for the purpose of achieving a low profile packaging solution that is cost effective and reliable (i.e. provides the requisite mechanical support and electrical connectivity) (Oganesian: [0005]).
Regarding Claim 16, Wu as modified by Oganesian teaches The semiconductor package of claim 14 (Wu: Fig. 4), wherein the image sensor chip (68) further comprises an adhesive layer (70) on an edge portion of the first surface (top) of the image sensor chip (68), wherein a side surface of the adhesive layer (70) is in physical contact with the molding pattern (74), wherein a top surface of the adhesive layer (70) is in physical contact with the glass pattern (72), and wherein the top surface of the molding pattern (74) is coplanar with the top surface of the adhesive layer (70).
Regarding Claim 17, Wu as modified by Oganesian teaches The semiconductor package of claim 14 (Wu: Fig. 4), wherein the adhesive layer (70) comprises a glass layer coated with an adhesive material ([0018]).
Claims 4, 19, & 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al, US 2019/0305023 A1 in view of Oganesian et al, US 2015/0200219 A1 (hereinafter Oganesian), and further in view of Tsai et al, US 20190157333 A1 (hereinafter Tsai).
Regarding Claim 4, Wu as modified by Oganesian teaches The semiconductor package of claim 1 (Wu: Fig. 4), wherein the first semiconductor chip (68) comprises: a first semiconductor layer (SCL1) having a top surface and a bottom surface opposite to each other, the bottom surface of the first semiconductor layer (SCL1) being adjacent (claim doesn’t require elements to be directly adjacent) to the second semiconductor chip (66), the top surface of the first semiconductor layer (SCL1) being adjacent (claim doesn’t require elements to be directly adjacent) to the glass pattern (72); and a first interconnection structure (78) on (claim doesn’t require elements to be directly on each other) the bottom surface of the first semiconductor layer (SCL1), wherein the second semiconductor chip (66) comprises: a second semiconductor layer (SCL2) having a top surface and a bottom surface opposite to each other, the top surface of the second semiconductor layer (SCL2) being adjacent (claim doesn’t require elements to be directly adjacent) to the first interconnection structure (78).
Wu as modified by Oganesian doesn’t explicitly teach:
a first interconnection structure comprising first terminal pads 
and a second interconnection structure comprising second terminal pads, which are on the top surface of the second semiconductor layer, wherein the first terminal pads and the second terminal pads are in direct physical contact with each other.
However, in analogous art Tsai teaches (Fig. 6) a semiconductor package comprising stacked integrated circuit components comprising:
a first interconnection structure (120) comprising first terminal pads (140(142)) 
and a second interconnection structure (220) comprising second terminal pads (240(242)), which are on the top surface of the second semiconductor layer (210), wherein the first terminal pads (140(142)) and the second terminal pads (240(242)) are in direct physical contact with each other.
It would have been obvious for a person of ordinary skill in the art at the time of filing to include the interconnection bonding structure of Tsai for the purpose of achieving pad-to-pad bonding between the first and second semiconductor chips (Tsai [0019] last 4 lines) so it’s essentially built-in without the use of external wiring.
Regarding Claim 19, Wu as modified by Oganesian teaches the semiconductor package of claim 18 (Wu: Fig. 4), wherein the semiconductor chip (66) comprises: a semiconductor layer (SCL2) between the interconnection structure (78) and the redistributions (76); and through vias (80) in physical contact with the redistributions (76).
Wu doesn’t explicitly teach an interconnection structure and a semiconductor layer between the interconnection structure and the redistributions; and through vias penetrating the semiconductor layer, wherein the through vias are in physical contact with the redistributions.
Tsai teaches (Fig. 6) a semiconductor chip (200) comprising an interconnection structure (220) and a semiconductor layer (210) between the interconnection structure (220) and the redistributions (250); and through vias (TH) penetrating the semiconductor layer (210), wherein the through vias (TH) are in physical contact with the redistributions (250).
It would have been obvious for a person of ordinary skill in the art at the time of filing to include the interconnection structure, and the through vias, in physical contact with the redistributions, while penetrating the semiconductor layer for the purpose of electrically connecting the interconnection structure to the redistribution structure through the semiconductor layer (Tsai [0024]) so it’s essentially built-in without the use of external wiring.
Regarding Claim 22, Wu teaches A semiconductor package (Fig. 4), comprising: a first semiconductor chip (68) having a first surface (top) and a second surface (bottom) opposite to each other, a second semiconductor chip (66) on (claim doesn’t require elements to be directly on each other) the second surface (bottom) of the first semiconductor chip (68), the second semiconductor chip (66) and having a third surface (top) adjacent (claim doesn’t require elements to be directly adjacent) to the second surface (bottom) of the first semiconductor chip (68) and a fourth surface (bottom) opposite to the third surface (top); through vias (80); a re-distribution structure (RDS) on (claim doesn’t require elements to be directly on each other) the fourth surface (bottom) of the second semiconductor chip (66); a molding pattern (74) on side surfaces of the first semiconductor chip (68) and side surfaces of the second semiconductor chip (66); and a glass pattern (72).
Wu teaches the first semiconductor chip 68 and the second semiconductor chip 66, but does not specifically teach:
the second semiconductor chip comprising through vias
the first semiconductor chip comprising micro lenses on the first surface
and a glass pattern on the micro lenses and being supported at a periphery of the first semiconductor chip, wherein a portion of the first surface of the first semiconductor chip is spaced apart from the glass pattern forming a gap therebetween.
However, in analogous art, Tsai teaches (Fig. 6):
the second semiconductor (200) chip comprising through vias (TH)
It would have been obvious for a person of ordinary skill in the art at the time of filing to include the through vias in the second semiconductor chip for the purpose of electrically connecting the interconnection structure to the redistribution structure (Tsai [0024]) so it’s essentially built-in without the use of external wiring.
Also, in analogous art, Oganesian teaches (Fig. 2G):
the first semiconductor chip (36) comprising micro lenses (46) on the first surface (top)
and a glass pattern (32) on the micro lenses (46) and being supported at a periphery (peripheral support using 34, 60, and 6) of the first semiconductor chip (36), wherein a portion of the first surface (top) of the first semiconductor chip (36) is spaced apart (Fig. 2G) from the glass pattern (32) forming a gap (Fig. 2G) therebetween.
It would have been obvious for a person of ordinary skill in the art at the time of filing to include the micro lenses on Wu’s first semiconductor chip 68’s top surface for the purpose of enhancing light gathering power of the image sensor and to improve sensitivity.
It would have been also obvious for a person of ordinary skill in the art at the time of filing to modify Wu’s adhesive layer 70 according to the teaching of Oganesian’s 60, hence making a gap for the claimed color filters and micro lenses on the top surface of Wu’s image sensor chip 68, which would result in the support of the Wu’s glass pattern 72 at the periphery of the image sensor chip with a gap between Wu’s glass pattern 72 and the top surface of Wu’s image sensor chip 68, as clearly taught by Oganesian, for the purpose of achieving a low profile packaging solution that is cost effective and reliable (i.e. provides the requisite mechanical support and electrical connectivity) (Oganesian: [0005]).
Regarding Claim 23, Wu (Fig. 4) as modified by Oganesian (Fig. 2G) and Tsai (Fig. 6) teaches the semiconductor package of claim 22, wherein the first semiconductor chip (Wu; 68) further comprises (see Wu Figure 4) an adhesive layer (70) on the first surface of the first semiconductor chip (68), and In re: Donghoon KANG et al.Application No.: To Be AssignedFiled: Concurrently HerewithPage 9 of 10wherein the adhesive layer (70) is in physical contact with the glass pattern (72) and the molding pattern (74).
Claims 9, 10, 12, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al, US 2019/0305023 A1 in view of Oganesian et al, US 2015/0200219 A1 (hereinafter Oganesian), and further in view of Cheng et al, US 2018/0337142 A1 (hereinafter Cheng).
Regarding Claim 9, Wu as modified by Oganesian teaches The semiconductor package of claim 1 (Wu: Fig. 4), wherein the second semiconductor chip (66) has a third surface (top) and a fourth surface (bottom) opposite to each other,In re: Donghoon KANG et al. Application No.: To Be AssignedFiled: Concurrently HerewithPage 5 of 10wherein the third surface (top) of the second semiconductor chip (66) is closer to the first semiconductor chip (68) than the fourth surface (bottom) of the second semiconductor chip (66), and the semiconductor package (Fig. 4) further comprises a re-distribution structure (RDS) on (claim doesn’t require elements to be directly on each other) the fourth surface (bottom) of the second semiconductor chip (66), wherein the re-distribution structure (RDS) comprises: redistributions (76) on (claim doesn’t require elements to be directly on each other) the fourth surface (bottom) of the second semiconductor chip (66); and outer terminals (82) on (claim doesn’t require elements to be directly on each other) the portions of the redistributions (76); and a molding pattern (74).
Wu as modified by Oganesian teaches a redistribution structure (RDS) on the fourth (bottom) surface of the second semiconductor chip (66), but it doesn’t explicitly teach a redistribution structure comprising:
a protection insulating layer on the fourth surface of the second semiconductor chip, 
portions of the redistributions being free of the protection insulating layer;
wherein the protection insulating layer is on a bottom surface of the molding pattern.
However, in analogous art, Cheng teaches (Fig. 5H: Please note that the figure is applied to the claims in the inverted perspective) a redistribution structure (220, 230, & 240) comprising:
a protection insulating layer (230) on the fourth surface (bottom) of the second semiconductor chip (250a), 
portions of the redistributions (220) being free of the protection insulating layer (230);
wherein the protection insulating layer (230) is on a bottom surface of the molding pattern (200).
It would have been obvious for a person of ordinary skill in the art at the time of filing to include the protection insulating layer in accordance with the teaching of Cheng for the purpose of covering the redistribution layer and forming openings in the protective layer so as to expose portions of the redistribution layer (Cheng: [0090]).
Regarding Claim 10, Wu as modified by Oganesian teaches The semiconductor package of claim 1 (Wu: Fig. 4), wherein the second semiconductor chip (66) has a third surface (top) and a fourth surface (bottom) opposite to each other, the third surface (top) of the second semiconductor chip (66) is closer to the first semiconductor chip (68) than the fourth surface (bottom) of the second semiconductor chip (66), and a molding pattern (74).
Wu as modified by Oganesian doesn’t explicitly teach:
a bottom surface of the molding pattern is coplanar with the fourth surface of the second semiconductor chip.
Cheng teaches ([0085], [0088], & Fig. 5H teach that 250a includes 290 then thinning of 200 is performed until 290 is exposed, hence the fourth (bottom) surface of 250a is that exposed surface of 290 which is coplanar with a bottom surface of 200):
a bottom surface of the molding pattern (200) is coplanar with the fourth surface (290) of the second semiconductor chip (250a).
It would have been obvious for a person of ordinary skill in the art at the time of filing to expose the bonding structure of the fourth (bottom) surface of the semiconductor chip (i.e. make it free from molding and hence it would be coplanar with a molding bottom surface) in accordance with the teaching of Cheng so that the redistribution layer on the fourth surface is electrically connected to the second chip (Cheng: [0089]).
	Regarding Claim 12, Wu as modified by Oganesian teaches The semiconductor package of claim 1 (Fig. 4), wherein the second semiconductor chip (66) has a third surface (top) and a fourth surface (bottom) opposite to each other, the third surface (top) of the second semiconductor chip (66) is closer to the first semiconductor chip (68) than the fourth surface (bottom) of the second semiconductor chip (66), and the semiconductor package (Fig. 4) further comprises a re-distribution structure (RDS) on (claim doesn’t require elements to be directly on each other) the fourth surface (bottom) of the second semiconductor chip (66), wherein the re-distribution structure comprises (RDS): redistributions (76) on (claim doesn’t require elements to be directly on each other) the fourth surface (bottom) of the second semiconductor chip (66); terminal pads (TP, [0042]: teaches 82 and electrical connecting pads) on the portions of the redistributions (76); and outer terminals (82) on the terminal pads (TP), wherein the outer terminals (82) overlap the molding pattern (74) when viewed in a plan view.
Wu as modified by Oganesian teaches (Wu: Fig. 4) a redistribution structure (RDS) on the fourth (bottom) surface of the second semiconductor chip (66), but it doesn’t explicitly teach a redistribution structure comprising:
a protection insulating layer on the fourth surface of the second semiconductor chip
portions of the redistributions being free of the protection insulating layer
However, in analogous art, Cheng teaches (Fig. 5H: Please note that the figure is applied to the claims in the inverted perspective) a redistribution structure (220, 230, & 240) comprising:
a protection insulating layer (230) on the fourth surface (bottom) of the second semiconductor chip (250a), 
portions of the redistributions (220) being free of the protection insulating layer (230)
It would have been obvious for a person of ordinary skill in the art at the time of filing to include the protection insulating layer in accordance with the teaching of Cheng for the purpose of covering the redistribution layer and forming openings in the protective layer so as to expose portions of the redistribution layer (Cheng: [0090]).
Regarding Claim 18, Wu as modified by Oganesian teaches The semiconductor package of claim 14 (Wu: Fig. 4), wherein the semiconductor chip (66) has a third surface (top) adjacent (claim doesn’t require elements to be directly adjacent) to the image sensor chip (68) and a fourth surface (bottom) opposite to the third surface (top), the semiconductor package (Fig. 4) further comprises a re-distribution structure (RDS) on the fourth surface (bottom) of the semiconductor chip (66), wherein the re-distribution structure (RDS) comprises: redistributions (76) on (claim doesn’t require elements to be directly on each other) the fourth surface (bottom) of the second semiconductor chip (66);In re: Donghoon KANG et al. Application No.: To Be AssignedFiled: Concurrently HerewithPage 8 of 10terminal pads (TP, [0042]: teaches 82 and electrical connecting pads) on the portions of the redistributions (76); and outer terminals (82) on the terminal pads (TP).
Wu as modified by Oganesian teaches (Wu: Fig. 4) a redistribution structure (RDS) on the fourth (bottom) surface of the second semiconductor chip (66), but it doesn’t explicitly teach a redistribution structure comprising:
a protection insulating layer on the fourth surface of the second semiconductor chip
portions of the redistributions being free of the protection insulating layer
However, in analogous art, Cheng teaches (Fig. 5H: Please note that the figure is applied to the claims in the inverted perspective) a redistribution structure (220, 230, & 240) comprising:
a protection insulating layer (230) on the fourth surface (bottom) of the second semiconductor chip (250a), 
portions of the redistributions (220) being free of the protection insulating layer (230)
It would have been obvious for a person of ordinary skill in the art at the time of filing to include the protection insulating layer in accordance with the teaching of Cheng for the purpose of covering the redistribution layer and forming openings in the protective layer so as to expose portions of the redistribution layer (Cheng: [0090]).
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al, US 2019/0305023 A1 in view of Oganesian et al, US 2015/0200219 A1 (hereinafter Oganesian), and in view of Cheng et al, US 2018/0337142 A1 (hereinafter Cheng), and further in view of Chiu et al, US 9634059 B2 (hereinafter Chiu).
	Regarding Claim 11, Wu as modified by Oganesian teaches The semiconductor package of claim 1 (Wu: Fig. 4), wherein the second semiconductor chip (66) has a third surface (top) and a fourth surface (bottom) opposite to each other, the third surface (top) of the second semiconductor chip (66) is closer to the first semiconductor chip (68) than the fourth surface (bottom) of the second semiconductor chip (66), and the semiconductor package (Fig. 4) further comprises a re-distribution structure (RDS) on (claim doesn’t require elements to be directly on each other) the fourth surface (bottom) of the second semiconductor chip (66), wherein the re-distribution structure (RDS) comprises: redistributions (76) on (claim doesn’t require elements to be directly on each other) the fourth surface (bottom) of the second semiconductor chip (66); terminal pads (TP, [0042]: teaches 82 and electrical connecting pads) on the portions of the redistributions (76); and outer terminals (82) on the terminal pads (TP); and a molding pattern (74).In re: Donghoon KANG et al.Application No.: To Be AssignedFiled: Concurrently HerewithPage 6 of 10
Wu as modified by Oganesian teaches (Wu: Fig. 4) a redistribution structure (RDS) on the fourth (bottom) surface of the second semiconductor chip (66), but it doesn’t explicitly teach a redistribution structure comprising:
a protection insulating layer on the fourth surface of the second semiconductor chip
portions of the redistributions being free of the protection insulating layer
However, in analogous art, Cheng teaches (Fig. 5H: Please note that the figure is applied to the claims in the inverted perspective) a redistribution structure (220, 230, & 240) comprising:
a protection insulating layer (230) on the fourth surface (bottom) of the second semiconductor chip (250a), 
portions of the redistributions (220) being free of the protection insulating layer (230)
It would have been obvious for a person of ordinary skill in the art at the time of filing to include the protection insulating layer in accordance with the teaching of Cheng for the purpose of covering the redistribution layer and forming openings in the protective layer so as to expose portions of the redistribution layer (Cheng: [0090]).
Wu as modified by Cheng teaches a redistribution structure (RDS) with outer terminals but is silent on:
wherein at least one of the outer terminals does not overlap the molding pattern when viewed in a plan view.
However, in analogous art, Chiu teaches (Fig. 3: 114; Please note that the figure is applied to the claims in the inverted perspective) a redistribution structure (125) with outer terminals (134) not overlapping the molding pattern (130: Molding is on the sides and not on the bottom surface of the chip in order to allow for this orientation/position of some of the outer terminals):
wherein at least one of the outer terminals (134) does not overlap (the four inner ones) the molding pattern (130) when viewed in a plan view.
It would have been obvious for a person of ordinary skill in the art at the time of filing to modify the molding pattern in Wu in order to include outer terminals oriented/positioned with respect to the molding pattern in accordance with the teaching of Chiu, to allow forming them on the top surface of semiconductor chips (Chiu: Col. 5 lines 2-3) therefore more versatile connectivity to other circuit components.
	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al, US 2019/0305023 A1 in view of Oganesian et al, US 2015/0200219 A1 (hereinafter Oganesian), and in view of Tsai et al, US 2019/0157333 A1 (hereinafter Tsai) and further in view of Cheng et al, US 2018/0337142 A1 (hereinafter Cheng).
Regarding Claim 24, Wu (Fig. 4) as modified by Oganesian (Fig. 2G) and Tsai (Fig. 6) teaches The semiconductor package of claim 22, wherein a top surface of the molding pattern (Wu; 74) is positioned at a higher level than the first surface (top) of the first semiconductor chip (Wu; 68) relative to the second semiconductor chip (Wu; 66) being a base reference level.
Wu as modified by Tsai doesn’t teach:
a bottom surface of the molding pattern is coplanar with the fourth surface of the second semiconductor chip.
However, in analogous art, Cheng teaches ([0085], [0088], & Fig. 5H teach that 250a includes 290 then thinning of 200 is performed until 290 is exposed, hence the fourth (bottom) surface of 250a is that exposed surface of 290 which is coplanar with a bottom surface of 200) (Please note that the figure is applied to the claims in the inverted perspective):
a bottom surface of the molding pattern (200) is coplanar with the fourth surface (290) of the second semiconductor chip (250a).
It would have been obvious for a person of ordinary skill in the art at the time of filing to expose the bonding structure of the fourth (bottom) surface of the semiconductor chip (i.e. make it free from molding and hence it would be coplanar with a molding bottom surface) in accordance with the teaching of Cheng so that the redistribution layer on the fourth surface is electrically connected to the second chip (Cheng: [0089]).
Related Art
	While not relied upon, the Examiner notes the following pertinent art to Applicant’s claimed invention:
US 2013/0221470 A1: Figure 3.
US 2017/0345859 A1: Fig. 3.
US 6661084 B1: Fig. 3A.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER M ELMARHOUMI whose telephone number is (571)272-3557. The examiner can normally be reached M-Th 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NADER M ELMARHOUMI/Examiner, Art Unit 2826                                                                                                                                                                                                        
/DAVIENNE N MONBLEAU/Supervisory Patent Examiner, Art Unit 2826